           Case 2:17-cv-02651-GMN-EJY Document 130 Filed 03/01/21 Page 1 of 2



 1   SAMUEL CASTOR, ESQ.
     Nevada Bar No. 11532
 2   LYNNEL M. REYES, ESQ.
     Nevada Bar No. 14604
 3
     MICHAEL A. WHEABLE, ESQ.
 4   Nevada Bar No. 12518
     SWITCH, LTD.
 5   7135 South Decatur Blvd.
     Las Vegas, Nevada 89118
 6   Telephone: (702) 444-4111
     policy@switch.com
 7

 8   MARK A. HUTCHISON
     Nevada Bar No. 4639
 9   DANIEL H. STEWART
     Nevada Bar No. 11287
10   JACOB A. REYNOLDS
     Nevada Bar No. 10199
11   PIERS R. TUELLER
     Nevada Bar No. 14633
12
     HUTCHISON & STEFFEN, PLLC
13   Peccole Professional Park
     10080 West Alta Drive, Suite 200
14   Las Vegas, Nevada 89145
     Telephone: (702) 385-2500
15   Attorneys for Plaintiff
16                               UNITED STATES DISTRICT COURT
17                                        DISTRICT OF NEVADA
18   SWITCH, LTD., a Nevada limited liability CASE NO. 2:17-cv-02651-GMN-EJY
     company,
19                                            PLAINTIFF’S MOTION FOR
                     Plaintiff,               WITHDRAWAL OF COUNSEL,
20
                                              ANNE-MARIE BIRK
21   vs.

22   STEPHEN FAIRFAX; MTECHNOLOGY; and
     DOES 1 through 10; ROE ENTITIES 11
23   through 20, inclusive,
24                          Defendants.
25

26          Pursuant to Local Rule IA 11-6(b), Plaintiff, SWITCH, LTD., hereby moves for withdrawal

27   of Anne-Marie Birk as counsel for Plaintiff in the above-captioned matter. Samuel Castor, Lynnel M.

28   Reyes, and Michael A. Wheable, of Switch, Ltd., and Mark A. Hutchison, Daniel H. Stewart, Jacob

                                                      1
           Case 2:17-cv-02651-GMN-EJY Document 130 Filed 03/01/21 Page 2 of 2



 1   A. Reynolds, and Piers R. Tueller, of Hutchison & Steffen, PLLC, continue to serve as counsel for
 2   Plaintiff. Pursuant to Local Rule IA 11-6(b), counsel represents that the client has received notice
 3   and has no objection to this withdrawal. Counsel further represents that the withdrawal will cause no
 4   delays or rescheduling of dates.
 5          DATED this 1st day of March, 2021.
 6                                                  SWITCH, LTD.
 7
                                                      /s/: Samuel Castor
 8
                                                    SAMUEL CASTOR, ESQ.
 9                                                  Nevada Bar No. 11532
                                                    LYNNEL M. REYES, ESQ.
10                                                  Nevada Bar No. 14604
                                                    MICHAEL A. WHEABLE, ESQ.
11                                                  Nevada Bar No. 12518
                                                    7135 South Decatur Blvd.
12                                                  Las Vegas, Nevada 89118
13                                                  Attorneys for Plaintiff

14

15
                                                    IT IS SO ORDERED.
16

17

18                                                  ________________________________
                                                    U.S. MAGISTRATE JUDGE
19

20                                                  Dated: March 1, 2021

21

22

23

24

25

26

27

28

                                                       2
